                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00070-KDB-DSC


 SUNBELT RENTALS INC.,                           )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 MICHAEL GUZMAN, JESSICA                         )
 GUZMAN AND SECOND LIFE                          )
 EQUIPMENT LLC,                                  )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Plaintiff’s “Motion to Compel Discovery from

Defendants Michael Guzman and Jessica Guzman” (document #62), Defendants’ “Consent

Motion for Extension of Time to File Joint Proposed Pretrial Schedule” (document #85), Terry C.

Frank and Terry Frank Law’s “Motion to Withdraw as Counsel for Michael Guzman, Jessica

Guzman and Second Life Equipment LLC” (document #86) and James S. Bell and James S. Bell

P.C.’s “Motion to Withdraw as Counsel for Michael Guzman” (documents #87 and #88).

       Having carefully considered the Motions, the record, and applicable authority, and for good

cause shown, IT IS HEREBY ORDERED that Terry C. Frank and Terry Frank Law’s “Motion

to Withdraw as Counsel for Michael Guzman, Jessica Guzman and Second Life Equipment LLC”

(document #86) is GRANTED, and Terry C. Frank and Terry Frank Law are hereby terminated

as counsel for Michael Guzman, Jessica Guzman and Second Life Equipment LLC in this matter.

       The Court warns Defendant Second Life Equipment LLC that it must immediately retain

substitute counsel. Indeed, “[i]t has been the law for the better part of two centuries ... that a




      Case 5:20-cv-00070-KDB-DSC Document 91 Filed 09/07/21 Page 1 of 3
corporation may appear in federal courts only through licensed counsel.” Rowland v. California

Men’s Colony, 506 U.S. 194, 201-02 (1993). Accord Gilley v. Shoffner, 345 F. Supp. 2d 563, 566

(M.D.N.C. 2004) (dismissing complaint of pro se limited liability company plaintiff); Microsoft

Corp. v. Computer Serv. & Repair, Inc., 312 F. Supp. 2d 779, 780 (E.D.N.C. 2004) (same); Lexis-

Nexis v. TraviShan Corp., 155 N.C. App. 205, 208, 573 S.E.2d 547, 549 (2002) (same).

       Accordingly, IT IS FURTHER ORDERED that Defendant Second Life Equipment LLC

shall secure replacement counsel, who shall file an entry of appearance within thirty days from the

date of this Order. In the event Defendant Second Life Equipment LLC does not secure

replacement counsel within this period of time, Plaintiff may submit a motion requesting

appropriate relief based upon Defendant’s failure to retain counsel.

       IT IS FURTHER ORDERED that James S. Bell and James S. Bell P.C.’s “Motion to

Withdraw as Counsel for Michael Guzman” (documents #87 and #88) is GRANTED, and James

S. Bell and James S. Bell P.C. are hereby terminated as counsel for Michael Guzman in this matter.

       IT IS FURTHER ORDERED that Defendants’ “Consent Motion for Extension of Time

to File Joint Proposed Pretrial Schedule” (document #85) is GRANTED.              The parties are

ORDERED to file a joint proposed scheduling order within fourteen days after new counsel for

Defendants has made an appearance.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion to Compel Discovery from

Defendants Michael Guzman and Jessica Guzman” (document #62) is DENIED without

prejudice to being refiled once the parties have addressed discovery issues with new counsel for

Defendants.

       The Clerk is directed to send copies of this Order to Defendant Second Life Equipment

LLC, 3593 Denver Drive, Suite 1361, Charlotte, North Carolina 28037-7373; Defendants Michael




      Case 5:20-cv-00070-KDB-DSC Document 91 Filed 09/07/21 Page 2 of 3
Guzman and Jessica Guzman, 7954 Bay Point Drive, Denver, North Carolina 28037; to counsel

for Plaintiff; and to former counsel. Former counsel is also directed to send a copy of this Order

to Defendants by facsimile or electronic mail.

       SO ORDERED.



                                           Signed: September 7, 2021




      Case 5:20-cv-00070-KDB-DSC Document 91 Filed 09/07/21 Page 3 of 3
